Case 2:17-cv-13111-SDW-LDW Document 54-1 Filed 05/20/20 Page 1 of 1 PageID: 1019



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                   :
   DEBORAH GROSS-QUATRONE                          :
                                                   :   Civ. A. No. 2:17-cv-13111-MCA-LDW
                  Plaintiff,                       :
                                                   :
   v.                                              :   [PROPOSED] ORDER PURSUANT TO
                                                   :        LOCAL CIVIL RULE 79.4
   BONNIE MIZDOL, DIANA MOSKAL,                    :
   LAURA SIMOLDONI, and JOHN and                   :
   JANE DOE 1-10,                                  :
              Defendants.                          :
                                                   :
                                                   :

         On May 19, 2020, this matter was remanded from United States Court of Appeals for the

  Third Circuit. The Third Circuit held that the order of this Court entered on September 24, 2019

  dismissing this action was affirmed in part, vacated in part and remanded the matter. As a result,

  Plaintiff may proceed on several claims set forth in Plaintiff’s Second Amended Complaint.

         IT IS HEREBY ORDERED:

         1) This matter shall be reinstated to the Court’s active docket;

         2) Defendants shall answer Plaintiff’s Second Amended Complaint within 14 days of the

  date of this Order; and

         3) The Court will set a scheduling conference for _________ ___, 2020.

                                                       BY THE COURT:

                                                       ______________________________

  Dated: May ___, 2020.
